UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4514


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD WASHINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00388-TDS-1)


Submitted:   December 5, 2012             Decided:   December 13, 2012


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Ripley Rand, United States Attorney, Stephen T.
Inman, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Edward Washington appeals his sentence of ten months’

imprisonment after pleading guilty pursuant to a plea agreement

to the theft of Government funds, in violation of 18 U.S.C.

§ 641    (2006).       Washington       challenges           only    the     substantive

reasonableness of his sentence.             We affirm.

             We review the substantive reasonableness of a sentence

using the abuse-of-discretion standard.                      Gall v. United States,

552 U.S. 38, 51 (2007); United States v. Lynn, 592 F.3d 572, 575

(4th Cir. 2010).            A sentence below the applicable Guidelines

range is presumptively reasonable.                   United States v. Susi, 674

F.3d 278, 289 (4th Cir. 2012).                   Such presumption is rebutted

only    by   a    showing     that   the    sentence         is     unreasonable     when

measured against the 18 U.S.C. § 3553(a) (2006) factors.                            United

States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006).

             Washington has failed to overcome the presumption of

reasonableness.         Washington         received      a     sentence      below     the

applicable       Guidelines    range.          The    district       court   thoroughly

explained     its    selected     sentence,          citing    the     lengthy      period

during which Washington’s crime was ongoing and the need for

deterrence.       We conclude that the district court did not abuse

its discretion in selecting the sentence.

             Accordingly,       we   affirm.            We     dispense      with    oral

argument because the facts and legal contentions are adequately

                                           2
presented in the materials before this court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  3